The action is ejectment to recover about two acres of land in the city of Brooklyn, formerly salt meadow on Gowanus bay. The defendants other than the St. Nicholas Insurance Company, are in possession, claiming title under a deed from George Bennet to Joseph Dean, dated July 18, 1818. The St. Nicholas Insurance Company is mortgagee, under a mortgage executed under the Dean title. The plaintiffs claim title under the will of George Bennet, who died in 1832, and who is the common source of the title claimed by both parties. It was adjudged on the trial that the premises in question were embraced in the deed from Bennet to Dean, and passed by that deed to the grantee. The defendants have succeeded to whatever rights were acquired by Dean, under that conveyance, and it is conceded that if the premises in controversy, are within the descriptive words of the grant, the plaintiffs cannot maintain the action. On the other hand, *Page 99 
if the salt meadow was not embraced within the premises specifically described, or did not pass as appurtenant thereto, the defendants are not in a position on this appeal, to assert a prescriptive, or other different title to the premises in controversy. The defendants prevailed in the action on the sole ground that the title to the salt meadow, vested in Dean under the Bennet deed. Whether they have acquired a title by adverse possession, cannot now be considered. There is evidence bearing upon that question, but there are no findings of fact upon the subject, and the question was not, so far as appears, raised upon the trial.
The rule that an appellate court will presume, in support of a judgment rendered on a trial before a court or referee, that material facts appearing in the case, not embraced in the express findings, were nevertheless found and considered by the trial court, applies only to such facts as, being found, would tend to support the special findings. The rule is based upon the reasonable intendment that all supporting facts were taken into consideration by the trial court, but it would be a perversion of the rule to apply it to inconsistent facts, not conclusively established. In respect to such facts there can be no presumption that they were found. (See Oberlander v. Spiess, 45 N.Y. 175. ) The defendants relied upon a paper title, and this issue was found in their favor. The facts tending to show a title by adverse possession, were not conclusive, or incapable of contradiction. It would be inequitable for this court to affirm the judgment upon a ground so materially different from that upon which the court below proceeded, thereby depriving the plaintiffs of the opportunity to have a re-examination of the facts upon which the question of title by adverse possession depends. For the same reason it is not open to the defendants upon this appeal to claim that the plaintiffs showed no title to the demanded premises. When the plaintiffs rested their case, there was very slight, if any evidence of title in them. The facts proved for the purpose of establishing possession in the plaintiffs' ancestor, were uncertain, indefinite and equivocal, and the admission sought to be implied from the *Page 100 
recital in the deed from Phillip to Dean in 1835, must be taken in connection with the claim accompanying it that Bennet's title passed to Dean, under the Bennet deed. It appears from the deed from George Bennet to Winant Bennet (2nd) in 1784, of lands adjacent to the premises in controversy, that the former claimed to own the salt meadow, but George Bennet was not shown to have been in possession at that time, or indeed at any time prior to his death, unless the equivocal acts before referred to, all of which occurred subsequent to 1818, may be regarded as proving possession in them after that date. But the judgment in the case proceeded with the assumption that George Bennet, when he conveyed to Dean, had title to the salt meadow. It is conceded that if he had title, the plaintiffs acquired it under his will, unless it vested in Dean under the Bennet deed. The defendants did not choose to rest the case upon the failure of the plaintiffs to prove title from Bennet, and their motion for nonsuit having been overruled, they attempted to establish, affirmatively, title in themselves under the Dean title. The court decided this question in their favor, and the appeal must now be determined upon the assumption that the title to the salt meadow was in Bennet when the conveyance of July 18, 1818, was made. It is not impossible that other evidence in support of the title of the plaintiffs' ancestor, might have been given if the court had held on the motion for nonsuit that the evidence given was insufficient to establish it.
We come, then, to the question upon which this appeal depends, viz.: Whether the deed of July 18, 1818, from George Bennet to Dean, embraced the premises in controversy. It is a conceded fact that at the date of the deed George Bennet owned a farm extending eastwardly from Gowanus bay, and bounded northerly by land then or formerly owned by one Anthony Holst, and also certain wood lots lying separate from the farm, and that the farm and wood lots were formerly part of the farm and plantation of Winant Bennet (1st), who died in 1768, having devised the same to his sons Jacobus and Winant. It is also conceded that George Bennet derived his title *Page 101 
to the part of the farm and wood lots owned by him from his brother Winant (2nd), under a deed dated March 23, 1780. The description of the premises conveyed by this deed is material, because it is identical with the description in the deed from Bennet to Dean in 1818. If the salt meadow was embraced in the deed from Winant (2nd) to George Bennet, it was also embraced in the conveyance from the latter to Dean. On the other hand, if George Bennet acquired no title thereto by the deed of 1780, then we think he conveyed none by the deed of 1818. The deed of 1780 describes the premises conveyed as the one-half of the "farm or plantation" given to Jacobus and Winant Bennet by the will of their father, Winant Bennet, situate in the township of Brooklyn, and bounded as follows, viz.: "North-west upon Gowanus bay; south-east against the land of Jacob Bennet, from Gowanus bay to the foot of the hill called Long hill; north-east against the land of Cornelius Duyne, deceased, and Anthony Holst, and so along to Gowanus bay, containing about one hundred and sixty acres, more or less, as the same now lies in fence, and the following six lots of wood land (describing them), together with all and singular houses, barns, stables, outhouses, orchards, gardens, timbers, trees, woods, underwoods thereon standing, lying or growing, runs, streams, water, water-courses, ponds, pools, pits, mines, mineral quarries, hawkings, huntings, fowlings, fishings, easements, profits, commodities, privileges, hereditaments and appurtenances whatsoever unto the said clear land and woodland belonging or in any way appertaining." It is impossible, we think, to maintain that the salt meadow was embraced in this deed. The land conveyed was described by definite boundaries. The clear land conveyed was a single body of land "in fence;" the wood lots were separately and distinctly described. The salt meadow, as the evidence discloses, and as is found, is a separate and distinct parcel of land, situate about three hundred feet north of the northerly line of the clear land described in the deed. There can be no construction of the description in the deed which will include the salt meadow, but on the contrary it is necessarily excluded. It cannot be *Page 102 
held to have passed under the general words "farm and plantation" of Winant Bennet, for two reasons: first, these words are followed by an exact description of the farm and plantation intended to be conveyed, which does not include the salt meadow; and, second, there is no evidence that the salt meadow was ever a part of the farm and plantation of Winant Bennet (1st), or that he was in possession, or had or claimed any title thereto. The salt meadow did not pass under the word "appurtenances," because, as far as appears, it never was connected, either in title or use with the land described, and for the further reason that land cannot pass as appurtenant to land. (Ogden v. Jennings,62 N.Y. 526, and cases cited.) The amplification of the description following the words "together with" does not enlarge the premises previously described, nor does the enumeration of particulars, which were parcel of the thing granted, tend to show that it was the intention to include in the conveyance other lands than those described.
The deed of July, 1818, from Bennet to Dean, as has been said, followed the description in the deed of 1780, and the same reasons which lead to the conclusion that the salt meadow was not embraced in the latter deed, are an answer also to the claim that it was embraced in the deed of 1818. There are, however, two facts upon which the defendants rely for a broader interpretation of the deed from Bennet to Dean, and as showing an intention to include the salt meadow in the grant. Concurrently with the execution of the deed to Dean, the latter executed a mortgage to Bennet on the same premises, following the description in the deed, to secure the payment of $3,750 to the heirs, or other legal representatives of Bennet, on his decease, without interest, and also a lease for the lives of Bennet and his wife, at a nominal rent of the same premises, but described by reference simply to the deed from Bennet to the lessor, adding, "together with the houses, outhouses, barns, stables, orchards, trees, woods, woodlands, meadows and all other appurtenances to the same belonging and appertaining and now also in the use and occupation of the *Page 103 
said George Bennet." The rule that instruments executed at the same time, between the same parties, and relating to the same subject-matter, may be read together as constituting one transaction, is sought to be applied in this case, and it is claimed that the word "meadows" in the lease, is to be read as if incorporated into the deed, and that so construed, the intention to grant the salt meadow is established. But there are several difficulties in the way of this position. The language of the deed is clear, and needs no interpretation. The deed is susceptible of no construction which will carry the premises in controversy. The meadows mentioned in the lease are not located or defined in any way. It is found by the court that a portion of the land included in the boundaries in the deed was meadow land. The word "meadows" in the lease, is associated with other enumerated things, which concededly are part of the land conveyed, such as "houses, orchards, trees, woods, etc.," and may more reasonably be held to refer to meadows within the limits of the granted and described premises, than to the salt meadow, which is not described in the deed. The things mentioned are further described in the lease, as in the use and occupation of Bennet, and there is no evidence that the salt meadow was in his use and occupation when the lease was executed. The lease is susceptible of a reasonable construction which will exclude the premises in controversy, and the deed is not susceptible of a construction which will include them. We think the grant cannot be enlarged by importing into it, upon mere conjecture, lands not included within its descriptive clauses.
The defendants produced in evidence a bill in chancery, filed by Bennet against Dean, in 1826, to set aside the deed of July 18, 1818, in which the complaint alleged under oath that the premises described in the deed comprised all the real estate of which the complainant was seized, or to which he was in any way entitled. It is claimed that this was in substance an admission that the salt meadow was intended to be embraced in the deed. It will be observed that the allegation referred to was immaterial to the suit, and the admission *Page 104 
was at most inferential and argumentative. But conceding that the allegation is to have the broadest meaning, it was not competent evidence to change the construction of the deed. It was at most a declaration of the grantor that he intended to convey the salt meadow, and that it was included in his grant. When the description in a deed designates a particular piece of land, the description cannot be departed from by a parol evidence of intent, and declarations of the grantor are inadmissible to show that something else was intended to be conveyed. (Tymason v.Bates, 14 Wend. 675; Cornell v. Todd, 2 Denio, 130; Clark
v. Baird, 9 N.Y. 183; Drew v. Swift, 46 id. 204.) We think the judgment was based upon an erroneous construction of the deed of July 18, 1818, and that it should be reversed, and a new trial awarded on which the other questions in the case can be determined.
The judgment should be reversed, and a new trial ordered, with costs to abide the event.
All concur, except MILLER and TRACY, JJ., who do not vote.
Judgment reversed.